UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
THE PEOPLE OF THE STATE OF NEW YORK, by
BARBARA D. UNDERWOOD, Attorney General of CIVIL ACTION NO.:
the State of New York, 18-CV-09812-AJN
Plaintiffs),
-against-
DEBT RESOLVE, INC, et. al.
Defendant(s).
x

DEFENDANT PROGRESS ADVOCATES, LLC.’S AND STUDENT LOAN
CARE, LLC’S MOTION TO DISMISS THE SECOND AMENDED COMPLAINT

PLEASE TAKE NOTICE, that upon the annexed Memorandum of Law and upon all the
pleadings and proceedings had herein, Defendants Progress Advocates, Inc. and Student Loan
Care, LLC, by and through the undersigned counsel, move this Court before the Honorable Alison
J. Nathan, United States District Judge, for an Order pursuant to Rule 12(b)(6) of the Federal Rules
of Civil Procedure dismissing the Second Amended Complaint filed by The People of The State
of New York, by Barbara D. Underwood, Attorney General of the State of New York for failing
to state a claim upon which relief can be granted against Defendants Progress Advocates, Inc. and
Student Loan Care, and for such other relief as the Court deems just and proper.

Dated: New York, New York
January 25, 2019

CLAUSEN MILLER P.C.

gee

By:

 

Eric T. Krejci, Esq.
Carl M. Perri, Esq.

468394, 1
468394.1

Attorneys for Defendants

Progress Advocates, LLC and Student Loan
Care LLC

28 Liberty Street, 39" Floor

New York, New York 10005

212.805.3900
CERTIFICATE OF SERVICE

I certify that all counsel of record is being served on January 25, 2019 with a copy of this
document via the Court’s CM/ECF system.

/s/_ Eric T. Krejci
Eric T. Krejci

468394.1
